Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For claim 1, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) :
Claim 1. A method comprising: determining, by a computing device, user preference information associated with at least one preferred content item of a plurality of content items, wherein the user preference information is associated with a plurality of user devices; determining, based on the user preference information, a highest ranked preferred content item of the plurality of content items and a quantity of output devices; and causing output of the highest ranked preferred content item to the quantity of output device. 
This judicial exception is not integrated into a practical application because “determining, by a computing device, user preference information associated with at least one preferred content item of a plurality of content items, wherein the user preference information is associated with a plurality of user devices; determining, based on the user preference information, a highest ranked preferred content item of the plurality of content items and a quantity of output devices” is a process that under its broadest reasonable interpretation covers performance of limitation in the mind, except for the recitation of generic computer components. Nothing in the claim elements precludes the determining steps to be performed in the human mind. Additionally, the mere recitation of a computing device of a generic processor does not take the claim limitations out of the mental process groupings. Thus, the claim recites a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because causing output of the highest ranked preferred content item to the quantity of output device is an extra solution activity which is no more than mere step to apply the exception using a generic computer component such as a computing device. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Claims 2 – 7 depend from claim 1 which is an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving preference information from plurality of users, receiving indication of a preferred content item, determining plurality of weight factors, determining output parameters, determining a subset of output devices, causing output in different sizes are an extra solution activities which is no more than mere steps to apply the exception using a generic computer component such as a computing device. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

For claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) :

Claim 8. A method comprising: causing, by a computing device, based on user preference information associated with a plurality of user devices, output of a first content item of a plurality of content items to a plurality of output devices; determining, based on a change in the user preference information, a second content item of the plurality of content items; and causing, based on the change in the user preference information, output of the second content item of the plurality of content items to the plurality of output devices. This judicial exception is not integrated into a practical application because “determining, based on a change in the user preference information, a second content item of the plurality of content items” is a process that under its broadest reasonable interpretation covers performance of limitation in the mind, except for the recitation of generic computer components. Nothing in the claim elements precludes the determining steps to be performed in the human mind. Additionally, the mere recitation of a computing device of a generic processor does not take the claim limitations out of the mental process groupings. Thus, the claim recites a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because causing output of the highest ranked preferred content item to the quantity of output device and causing output of the second content based on change in user preference is an extra solution activity which is no more than mere steps to apply the exception using a generic computer component such as a computing device. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Claims 9 – 14 depend from claim 8 which area also abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because determining output parameters, receiving indication of preferred content, determining attributes and types of content, determining user status, causing output of second content, and preference information including topic, genre, sports, etc. are an extra solution activities which are no more than mere steps to apply the exception using a generic computer component such as a computing device. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


For claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) :

Claim 15. A method comprising: determining, by a computing device, user preference information associated with at least one preferred type of content of a plurality of types of content items, wherein the user preference information is associated with a plurality of user devices; determining, based on the user preference information, a preferred type of content item of the plurality of types of content items;4 Atlanta #3270885 v2 ATTORNEY DOCKET NO.: 26141.0187U2APPLICATION NO. 17/020,336 determining, based on the preferred type of content item, a content item of a plurality of content items and a quantity of output devices; and causing output of the content item to the quantity of output devices. This judicial exception is not integrated into a practical application because “determining, by a computing device, user preference information associated with at least one preferred type of content of a plurality of types of content items, wherein the user preference information is associated with a plurality of user devices; determining, based on the user preference information, a preferred type of content item of the plurality of types of content items and determining, based on the preferred type of content item, a content item of a plurality of content items and a quantity of output devices” are  processes that under its broadest reasonable interpretation covers performance of limitation in the mind, except for the recitation of generic computer components. Nothing in the claim elements precludes the determining steps to be performed in the human mind. Additionally, the mere recitation of a computing device of a generic processor does not take the claim limitations out of the mental process groupings. Thus, the claim recites a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because causing output of the highest ranked preferred content item to the quantity of output device is an extra solution activity. Therefore, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	Claims 16-20 depend from claim 15 which area also abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because preferences comprising topics, genre etc, determining content type and status, receiving an indication of preferred content, causing output in larger sizes, and determining parameters are extra solution activities. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 9 - 13, 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 - 11 of copending Application No. 14532288. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed in the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
co-pending application
1. (New) A method comprising: determining, by a computing device, user preference information associated with at least one preferred content item of a plurality of content items, wherein the user preference information is associated with a plurality of user devices; determining, based on the user preference information, a highest ranked preferred content item of the plurality of content items and a quantity of output devices; and causing output of the highest ranked preferred content item to the quantity of output devices.
1. (Currently Amended) A method comprising: determining, by a computing device, and via one or more user devices of a plurality of user devices, user preference information associated with at least one preferred content item of a plurality of content items, wherein the plurality of user devices are in a common location; determining, based on respective user preference information corresponding to each user device of the plurality of user devices at a first time, a highest ranked preferred content item of the plurality of content items and a second highest ranked preferred content item of the plurality of content items; causing output of the highest ranked preferred content item and the second highest ranked preferred content item, wherein the highest ranked preferred content item is output to a quantity of output devices, and wherein the quantity of output devices is determined based on the user preference information; determining, by the computing device, at a second time later than the first time, and based on a change in the plurality of user devices at the common location, a new quantity of output devices; and causing output of at least one of: the highest ranked preferred content item or the second highest ranked preferred content item to the new quantity of output devices.
3. (New) The method of claim 1, wherein determining the highest ranked preferred content item of the plurality of content items comprises receiving an indication of a preferred content item from each user device of the plurality of user devices, wherein the plurality of user devices are located in a common location.
3. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises an instruction indicating that the highest ranked preferred content item is configured to be output at a larger size than the second highest ranked preferred content item.  

4. (New) The method of claim 1, wherein determining the highest ranked preferred content item of the plurality of content items comprises: determining a plurality of weight factors; and determining, based on the plurality of weight factors, a type of the highest ranked preferred content item.
8. (Currently Amended) The method of claim 1, wherein determining, the highest ranked preferred content item and the second highest ranked preferred content item comprises determining a plurality of weight factors.  

5. (New) The method of claim 1, wherein causing output of the highest ranked preferred content item to the quantity of output devices comprises determining an output parameter, wherein the output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position.
2. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]]or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position.  

7. (New) The method of claim 1, wherein causing output of the highest ranked preferred content item to the quantity of output devices comprises causing output of the highest ranked preferred content item at a larger size than output of a lower ranked preferred content item of the plurality of content items.
3. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises an instruction indicating that the highest ranked preferred content item is configured to be output at a larger size than the second highest ranked preferred content item.  

9. (New) The method of claim 8, wherein causing output of the first content item of the plurality of content items to the plurality of output devices comprises determining an output parameter, wherein the output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position.
2. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]]or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position.  

10. (New) The method of claim 8, wherein determining the second content item of the plurality of content items comprises receiving an indication of a preferred content item from each user device of the plurality of user devices.
3. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises an instruction indicating that the highest ranked preferred content item is configured to be output at a larger size than the second highest ranked preferred content item.  

11. (New) The method of claim 8, wherein determining the second content item of the plurality of content items comprises: determining a plurality of content attributes of the plurality of content items; and determining, based on the plurality of content attributes, a type of the second content item.
10. (Previously Presented) The method of claim 8, wherein determining the plurality of weight factors comprises determining one or more content attributes of the plurality of content items.  

12. (New) The method of claim 8, wherein determining the second content item of the plurality of content items comprises: determining, for each user device of the plurality of user devices, a user status; and determining, based on each user status, a type of the second content item.
9. (Previously Presented) The method of claim 8, wherein determining the plurality of weight factors comprises determining a respective user status associated with each user device of the plurality of user devices.  

13. (New) The method of claim 8, wherein causing output of the second content item of the plurality of content items to the plurality of output devices comprises causing output of the second content item at a larger size than output of another content item of the plurality of content items.
3. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises an instruction indicating that the highest ranked preferred content item is configured to be output at a larger size than the second highest ranked preferred content item.  

17. (New) The method of claim 15, wherein determining the preferred type of content item comprises: determining a content type and a content status of each content item of the plurality of content items; and determining, based on each content type and each content status, the preferred type of content item, wherein the preferred type of content item comprises at least one of:a football content item, a basketball content item, a baseball content item, a hockey content item, or a soccer content item.
11. (Currently Amended) The method of claim 10, wherein determining, the highest ranked preferred content item and the second highest ranked preferred content item is further based on a content type and a content status of each content item of the plurality of content items.  

18. (New) The method of claim 15, wherein determining the preferred type of content item comprises receiving an indication of a preferred content item from each user device of the plurality of user devices, wherein the plurality of user devices are located in a common location.
3. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises an instruction indicating that the highest ranked preferred content item is configured to be output at a larger size than the second highest ranked preferred content item.  

19. (New) The method of claim 15, wherein causing output of the content item to the quantity of output devices comprises causing output of the content item at a larger size than output of another content item of the plurality of content items.
3. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises an instruction indicating that the highest ranked preferred content item is configured to be output at a larger size than the second highest ranked preferred content item.  

20. (New) The method of claim 15, wherein causing output of the content item to the quantity of output devices comprises determining a display mode associated with at least one of: size, shape, resolution, color, spatial coordinates, direction, or position.
2. (Currently Amended) The method of claim 1, wherein causing output of at least one of: the highest ranked preferred content item [[and]] or the second highest ranked preferred content item comprises causing output of at least one of: the highest ranked preferred content item [[and]]or the second highest ranked preferred content item based on at least one output parameter, wherein the at least one output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Craner (Pub 20090328105). 

Regarding claim 8, Craner a method comprising: 
causing, by a computing device, based on user preference information associated with a plurality of user devices, output of a first content item of a plurality of content items to a plurality of output devices, (computing device 118 fig 1 for determining preferences at different user devices 110 and 120 Para. [0025]); 
	determining, based on a change in the user preference information, a second content item of the plurality of content items, (Par. [0059]); 
	and causing, based on the change in the user preference information, output of the second content item of the plurality of content items to the plurality of output devices, (Para. [0105] resorted and recomputed list of assets to output new list of assets).

Regarding claim 10, Craner discloses wherein determining the second 
content item of the plurality of content items comprises receiving an indication of a preferred content item from each user device of the plurality of user devices, (Para. [0059] users may indicate preferences using user devices in Para. [0030] by pressing on a selection or through a menu).  

Regarding claim 11, Craner discloses  wherein determining the second content item of the plurality of content items comprises: determining a plurality of content attributes of the plurality of content items; and determining, based on the plurality of content attributes, a type of the second content item, (see selecting assets (220 fig 2) which are content attributes that in turn may affect any selection regarding different types (226 fig 2) which are in turn may be used to generate second content items based on profile edits, (Para. 0059]).

Regarding claim 12, Craner discloses wherein determining the second content item of the plurality of content items comprises: determining, for each user device of the plurality of user devices, a user status; and determining, based on each user status, a type of the second content item, (see profile setup where user status is selected i.e. parental control 359 fig 3 or user priority 340 fig 3 and determining content type based on user status for example genre 330 fig 3).  


Regarding claim 14, Craner discloses further comprising receiving, from the plurality of user devices, the user preference information, wherein the user preference information comprises at least one of: topic information, genre information, sports information, sports team information, news channel information, or content item preference information, (preference information stored at user device 120 fig 1 wherein the preference information comprises genre, sports, or content item preference information, etc.. fig 2 224, 226).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Craner (Pub 20090328105) in view of Kim (Pub 20150095949).

Regarding claim 1, Craner discloses system and methods for ranking assets relative to a group of viewers comprising: 
determining, by a computing device, user preference information associated with at least one preferred content item of a plurality of content items, wherein the user preference information is associated with a plurality of user devices, (computing device 118 fig 1 for determining preferences at different user devices 110 and 120 Para. [0025]) and  
determining, based on the user preference information, a highest ranked preferred content item of the plurality of content items, (Para. [0046]). 

However, determining quantity of output devices and output to the quantity of output devices is not disclosed. 

In a similar field of endeavor, Kim discloses display device for displaying content comprising determining based on the user preference information a quantity of output devices, (Para. [0083])
and causing output of the highest ranked preferred content item to the quantity of output devices, (fig 5 Para. [0083] [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craner by incorporating the teachings of Kim for the common purpose of sharing contents with a plurality of users. 


Regarding claim 2, Craner discloses wherein determining the user preference information associated with the at least one preferred content item of the plurality of content items comprises receiving, from the plurality of user devices, the user preference information, wherein the user preference information comprises at least one of: topic information, genre information, sports information, sports team information, news channel information, or content item preference information, (preference information stored at user device 120 fig 1 wherein the preference information comprises genre, sports, or content item preference information, etc.. fig 2 224, 226). 

 
Regarding claim 3, Craner discloses wherein determining the highest ranked preferred content item of the plurality of content items comprises receiving an indication of a preferred content item from each user device of the plurality of user devices, wherein the plurality of user devices are located in a common location, (user devices 110 and 120 and Para [0042] single facility; each user inputs preferences such as shown in fig 2 for multiple users where highest ranked content is selected based on single and group preference values such as shown in fig 11).

Regarding claim 4, Craner discloses wherein determining the highest ranked preferred content item of the plurality of content items comprises: determining a plurality of weight factors; and determining, based on the plurality of weight factors, a type of the highest ranked preferred content item, (see setting of user profile for asset characteristics using weights which are used in selecting preferred content which is in turn used to determine highest ranked content fig 3 weights 352). 


Regarding claim 6, Craner discloses claim 1. However, determining subset of output devices is not disclosed. 
In a similar field of endeavor, Kim discloses wherein causing output of the highest ranked preferred content item to the quantity of output devices comprises: determining a subset of the quantity of output devices; and causing output of the highest ranked preferred content item to the subset of the quantity of output devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craner by incorporating the teachings of Kim for the common purpose of sharing contents with a plurality of users. 

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Craner in view of Kim in view of Curtis (Pub 20120117581).

Regarding claim 5, Craner and Kim disclose claim 1. However, parameters are not disclosed. 
In a similar field of endeavor, Curtis discloses wherein causing output of the highest ranked preferred content item to the quantity of output devices comprises determining an output parameter, wherein the output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position, (Para. [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craner and Kim by incorporating the teachings of Curtis for the common purpose of allowing a user to distinguish among different ranked content.

Regarding claim 7, Craner and Kim disclose claim 1. However, displaying content in a larger size with respect to different content is not disclosed. 
In a similar field of endeavor, Curtis discloses wherein causing output of the highest ranked preferred content item to the quantity of output devices comprises causing output of the highest ranked preferred content item at a larger size than output of a lower ranked preferred content item of the plurality of content items, (fig 5 52A-C fig 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craner and Kim by incorporating the teachings of Curtis for the common purpose of allowing a user to distinguish among different ranked content. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Craner in view of Kim.
Regarding claim 9, Craner discloses claim 8. However, output parameters are not 
disclosed. 
	In a similar field of endeavor, Kim discloses wherein causing output of the first content item of the plurality of content items to the plurality of output devices comprises determining an output parameter, wherein the output parameter comprises at least one of: size, shape, resolution, color, spatial coordinates, direction, or position, (Para. [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craner by incorporating the teachings of Kim for the common purpose of allowing a user to distinguish among different ranked content. 

Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over Craner in view of Curtis.
Regarding claim 13, Craner discloses claim 8. However, outputting content in a
larger size is not disclosed. 
In a similar field of endeavor, Curtis discloses wherein causing output of the 
second content item of the plurality of content items to the plurality of output devices comprises causing output of the second content item at a larger size than output of another content item of the plurality of content items, (fig 5 52A-C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Craner by incorporating the teachings of Curtis for the common purpose of allowing a user to distinguish among different ranked content.

Claim(s) 15, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Kim.
 
Regarding claim 15, Curtis discloses a method comprising: 
determining, by a computing device, user preference information associated with at least one preferred type of content of a plurality of types of content items, (Para. [0027] see user rating of programs which is based on common preferences of a viewer with other viewers) wherein the user preference information is associated with a plurality of user devices, (Para. [0041]); 
determining, based on the user preference information, a preferred type of content item of the plurality of types of content items, (Para. [0027] see determining social ranking based on rating which is based on viewer preferences); 
determining, based on the preferred type of content item, a content item of a plurality of content items, (Para. [0027] and 52B fig 5).

However, determining a quantity of output devices; and causing output of the content item to the quantity of output devices are not explicitly disclosed. 
In a similar field of endeavor, Kim discloses determining based on the user preference information a quantity of output devices, (Para. [0083])
and causing output of the highest ranked preferred content item to the quantity of output devices, (fig 5 Para. [0083] [0085]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Curtis by incorporating the teachings of Kim for the common purpose of allowing ranked content to be shared among a plurality of viewers.

Regarding claim 16, Curtis discloses wherein the user preference information comprises at least one of: topic information, genre information, sports information, sports team information, news channel information, or content item preference information, (58 fig 8).  

Regarding claim 18, Curtis discloses wherein determining the preferred type of content item comprises receiving an indication of a preferred content item from each user device of the plurality of user devices, wherein the plurality of user devices are located in a common location, (Para. [0034] [0041]). 


 	Regarding claim 19, Curtis discloses wherein causing output of the content item to the quantity of output devices comprises causing output of the content item at a larger size than output of another content item of the plurality of content items, (fig 5 52A-C).  

Regarding claim 20, Curtis discloses wherein causing output of the content item to the quantity of output devices comprises determining a display mode associated with at least one of: size, shape, resolution, color, spatial coordinates, direction, or position, (Para. [0051]).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Kim in view of Shah (Pub 20150095456).

Regarding claim 17, Curtis discloses claim 15. However, content status and type are not disclosed. 
In a similar field of endeavor, Shah discloses wherein determining the preferred type of content item comprises: determining a content type and a content status of each content item of the plurality of content items; and determining, based on each content type and each content status, the preferred type of content item, wherein the preferred type of content item comprises at least one of: a football content item, a basketball content item, a baseball content item, a hockey content item, or a soccer content item, (Para. [0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Curtis and Kim by incorporating the teachings of Shah for the common purpose of displaying content based on events related to displayed content.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422